DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference number 44 on the left side of figures 7A, 7B and 7C should be change to 42.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the automatic translation" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) (US 9,431,778).
In regard to claim 1, Mueller et al. discloses a system (figures 2F, 2G, 2H, 2i, 2J) for connecting a first contact with a second contact, the system comprising:
a first contact (as shown in fig. 2B and 2C) in the form of a plug fixed within a cavity of a first receiver (inside 62a);
a second contact (as shown in fig. 2B and 2C) in the form of a socket fixed within a cavity of a second receiver (inside 62b), wherein the socket is sized and arranged to receive the 
a first cover 64 having a closed position and an open position, wherein the first cover 64 seals an interior of the first receiver in the closed position (fig. 2F, 2G);
a second cover 68 having a closed position and an open position, wherein the second cover 68 seals an interior of the second receiver in the closed position (fig. 2F, 2G);
wherein relative movement of the first receiver toward the second receiver automatically moves the first and second covers 64, 68 from the closed positions to the open positions via a kinematic linkage (70, 72, 74) that begins at a pre-defined distance between the first and second receiver (figures 2H, 2i, 2J).

In regard to claim 2, Mueller et al. discloses a first housing 62a and a second housing 62b, wherein the first receiver is disposed at least partially within the first housing 62a (as shown in fig. 2B) and the second receiver is disposed at least partially within the second housing 62b (as shown in fig. 2C).

In regard to claim 3, Mueller et al. discloses the first cover 64 seals an opening of the first housing 62a when in the closed position and the second cover 68 seals an opening of the second housing 62b when in the closed position (fig. 2F).

In regard to claim 5, Mueller et al. discloses the first contact is received in the second contact in a connected state, the first and second covers 64, 68 are in the open position in the connected state, and when the first and second covers 64, 68 are in the closed position, the first and second contacts are in a disconnected state.



	In regard to claim 7, Mueller et al. discloses the first and second covers 64, 68 are biased toward the closed position (by 66 and 70 respectively), wherein movement of the first and second receivers away from each other automatically moves the first and second covers toward the closed position (fig. 2F).

In regard to claim 13, Mueller et al. discloses a method for connecting a first contact with a second contact (as shown in fig. 2B and 2C), the method comprising the steps of:
translating a first contact in the form of a plug 62a and a second contact in the form of a socket 62b from a disconnected position relatively axially toward each other into a connected position, wherein the plug 62a is fixed within a first receiver (inside 62a) and the socket 62b is fixed within a second receiver (inside 62b);
in response to translating the plug and socket relatively toward each other, moving a first cover 64 away from a sealed closed position on the first receiver toward an open position and a moving a second cover 68 away from a sealed closed position on the second receiver toward an open position; and
wherein the first cover 64 and the second cover 68 are kinematically linked in response to moving the first and second receivers toward each other at a predefined distance between the first and second receivers, such that relative movement between the first and second receivers causes the automatic translation of the first and second covers 64, 68.

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (figures 2F, 2G, 2H, 2i, 2J).
In regard to claim 4, Mueller et al. discloses the second housing 62b and the second receiver each define an outer edge that are generally co-planar (see illustrated drawing below), the second cover 68 seals against the outer edges of the second receiver and the second housing 62b when the second cover 68 is in the closed position.
However, Mueller et al. does not disclose the first housing 62a and the first receiver each define an outer edge that are generally co-planar, and wherein the first cover 64 seals against the outer edges of the first receiver and the first housing 62a when the first cover 64 is in the closed position.

	
[AltContent: textbox (2nd housing)][AltContent: connector][AltContent: textbox (2nd receiver)][AltContent: connector]
    PNG
    media_image1.png
    420
    541
    media_image1.png
    Greyscale


Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) in view of Mueller et al. (fig. 1H).

	Mueller et al. (fig. 1H) discloses a sealing member 44 disposed between the cover 24 and the receiver 66 when the cover 24 is in the closed position.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) by constructing a sealing member for each cover as disclosed by Mueller et al. (fig. 1H) in order to provide a reliable and waterproof connection.

In regard to claim 9, Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) does not disclose the first cover and the second cover each include a sealing material disposed on an inner surface of the first and second covers, wherein the sealing material on each of the first and second cover contacts the outer edges of the first receiver, first housing, second receiver, and second housing, respectively, when the first and second covers are in the closed position.
Mueller et al. (fig. 1H) discloses a sealing member 44 disposed between the cover 24 and the receiver 66 when the cover 24 is in the closed position.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) by constructing a sealing member for each cover as disclosed by Mueller et al. (fig. 1H) in order to provide a reliable and waterproof connection.

Claims 10, 11, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) in view of Kralik et al. (US 10,734,769).
In regard to claims 10, 11, Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) does not disclose the second receiver includes a head portion at an inner end thereof and having an enlarged diameter relative to an outer end of the second receiver, and wherein an outer end of the first connector seals against the head portion when the first and second receivers are connected and the first and second contacts are connected within the first and second receivers; wherein the first connector includes an inner ledge portion, and the outer end of the second receiver seals against the inner ledge portion when the first and second receivers are connected.
	Kralik et al. discloses the second receiver 160 includes a head portion 112 at an inner end thereof and having an enlarged diameter relative to an outer end 114 of the second receiver 160, and wherein an outer end (see illustrated drawing below) of the first connector 102 seals against the head portion 112 when the first and second receivers 124, 160 are connected and the first and second contacts 120a, 110a are connected within the first and second receivers; wherein the first connector includes an inner ledge portion (see illustrated drawing below), and the outer end of the second receiver 160 seals against the inner ledge portion when the first and second receivers are connected (see fig. 3G).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) by constructing the first and the second receivers as disclosed by Kralik et al. in order to provide a reliable interengageable sealing extension between two mating connectors.

In regard to claim 15, Mueller et al. does not disclose the first receiver and the first contact define an annular space therebetween, and the second receiver is received in the first housing when the first and second covers are open, wherein an outer end of the first receiver seals against an inner portion of the second receiver when the second receiver is received in the annular space.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mueller et al. (figures 2F, 2G, 2H, 2i, 2J) by constructing the first and the second receivers as disclosed by Kralik et al. in order to provide a reliable interengageable sealing extension between two mating connectors.
[AltContent: textbox (an inner ledge portion of the 1st connector)][AltContent: connector][AltContent: textbox (outer end of the 1st connector)][AltContent: connector]
    PNG
    media_image2.png
    599
    767
    media_image2.png
    Greyscale




Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide, teach or suggest. a U-shaped cover disposed over the first and second housings and configured to shield the first and second receivers when the first and second covers are moved away from the closed position and the second receiver is not received in the first receiver.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





Tdt
1/27/2022

/THO D TA/Primary Examiner, Art Unit 2831